Cag

hk

Ro RO Bh RO NO — — 2d — — ak —_ no — — .
kr WOW NYO =-= DOD O DW NY DO OO FBP WHO HB = DOD Oo DOD NY DO a KR W Pf

NO
oO

26

Law Offices of
ANDERSON & POOLE
A Professional
Corporation
601 California Street
Suite 1300
San Francisco, CA

 

94108

mi AeA naan

 

P 2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 1of20 Page ID#:1

ELLIS ROSS ANDERSON, ESQ. SBN: 081156
JAMIE C. COUCHE, ESQ. SBN: 252001
DEBORAH GOODMAN, ESQ. SBN: 276259
ANDERSON & POOLE, P.C.

601 California Street, Suite 1300

San Francisco, CA 94108-2818

Telephone: (415) 956-6413

Facsimile: (415) 956-6416

Email: jcouche@adplaw.com
Attorneys for Plaintiff

BERGAMON, INC.
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NO.

PLAINTIFF BERGAMON, INC.’S
COMPLAINT FOR DAMAGES AND
RESTITUTION

BERGAMON, INC.,
Plaintiff,
vs.

RIDGEROCK TOOLS, INC., a California
Corporation; NIANN-TSYER SHUAI, also
known as Peter Shuai, an individual;

Len Hong Wu, and individual; and DOES
1-50, inclusive

(Demand for Jury Trial)

Defendants.

 

Plaintiff Bergamon, Inc. alleges as follows:
I. THE PARTIES
1. Plaintiff Bergamon, Inc. (“Bergamon’) is a California corporation doing
business as SaveACup. Bergamon operated from and leased a portion of a
warehouse in Gardena, California that is the subject of this action, from which it
imported, stored and distributed its premium drinkware products.
2. Defendant Ridgerock Tools, Inc. (“RTI”) is a California corporation with

its principal place of business in Gardena, California. RTI is the master tenant of the

 

Page 1
PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION

 
Case 2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 2 of 20 Page ID #:2

 

1|| warehouse that is the subject of this action, from which it operated its business of
2 || importing and selling tools and hardware.
3 3. Defendant Niann-Tsyer Shuai, who also goes by the name of Peter
4|| Shuai (“SHUAI”), is a natural individual and the owner and chief executive officer of
5 || RTL On information and belief, SHUAI resides in Ohio.
6 4. Defendant Len Hong Wu (“WU”) is a natural individual and an officer of
7 || RTI. On information and belief, WU resides in Westminster, California.
8 5. The true names and capacities, whether individual, corporate, associate
9|| or otherwise of Defendants DOE 1-50, inclusive, are unknown to Bergamon, who
10 || therefore sues said Defendants by such fictious business names. The Complaint will
41 || be amended to show their true names, capacities, and abilities when the same have
12|| been ascertained. Bergamon is informed and believes, and on such information and
13 || belief alleges, that each of the Defendants designated herein as a DOE is responsible
14|| in some manner for the events herein referred to and are liable to Bergamon for the
15 || damages that will hereafter be alleged. RTI, SHUAI, and WU and Defendants DOE 1-
16 || 10 shall be collectively referred to herein as “Defendants”.
17 6. At all times mentioned herein, the Defendants, and each of them, were
18|| the agents, servants, employees, alter egos, undisclosed principals, subsidiaries,
19|| affiliates, managers, principals, officers, directors, co-conspirators and/or
20|| predecessors of all other Defendants, and each of them, and at all times herein
21 || mentioned were acting in the scope and course of such agency, employment,
22 || conspiracy and/or other relationship by and with the other Defendants; or, in the
23\| alternative, if the acts of any Defendant were not authorized at the time, such acts
24 || were subsequently ratified by the appropriate principal.
25 ll. FEDERAL COURT JURISDICTION
26 7. The federal court’s jurisdiction over this matter arises under 28 U.S.C.
morte Poor
Corporation Page 2
aaa haha PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION
San roe CA

 

 

 
 

 

 

Cas 2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 3 of 20 Page ID #3
11] § 1331 and 28 U.S.C. § 1367.
2 Ill, VENUE
3 8. Venue is proper in this court because the transactions and events giving
41) rise to this dispute occurred in this district. Additionally, the contract(s) at issue were
5 || entered into and were to be performed in this county.
6 IV. GENERAL ALLEGATIONS
7 9. Bergamon imports and sells premium reusable drinkware products to
8 customers throughout the United States.
9 10. Starting in approximately 2011, Bergamon operated its business from a
10 portion of the real property commonly known as 15225 S San Pedro Street, Gardena,
111) California 90248 (the “Premises”). RTI is the master tenant of the Premises.
12 11. | The Premises is an 80,000-square-foot warehouse, of which Bergamon
131) uses approximately 10,000 square feet to receive, store and distribute its premium
1411 reusable drinkware products.
15 12. | Bergamon paid RTI $1,000 per month to rent a portion of the Premises
16 between 2011 and November 2016. In December 2016, RTI requested Bergamon
17 increase its rent to $1,400 per month and pay those sums for the hiring of RTI office
18 space in the city of El Monte. Bergamon paid that rent to RTI through June 2019.
19 13. | Bergamon typically imports its products from a Chinese manufacturer.
20 Bergamon products are then stored in its designated 10,000-square-foot section of the
21 Premises until customer orders are made and fulfilled from the inventory stored on
22 site.
23 14. RTl also operates its business out of the remainder of the Premises. RT!
241! does not import, sell or store any drinkware products at the Premises. Rather, it only
25 || stores its own tool and hardware products. While RT] and Bergamon share loading
281! docs and pathways, their products and equipment are stored and maintained
Law Offices of
ANDERSON & POOLE
A Professional
Corporation Page 3
80t Catto ee TL PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION
San Francisco, CA
94108

 
 

Cas@ 2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 4of20 Page ID #:4
1 || separately.
2 15. In early October 2019, RT| wanted more rental income from Bergamon.
3 || Accordingly, RTI offered to permit Bergamon to continue leasing its designated portion
4|| of the Premises on terms consistent with the parties’ historical usages and practices,
5 || but thereafter on a month to month basis with rent due in the amount of $10,000 per
6 || month. Bergamon orally agreed to that arrangement.
7 16. This parties month-to-month tenancy at the Premises and rent
8 || requirement was memorialized in an e-mail dated October 8, 2019 sent from
9 || Bergamon to WU, which WU received and confirmed on October 9, 2019.
10 17. Commencing in October 2019, RTI issued Bergamon monthly invoices
11/| for the $10,000 rent payments, which Bergamon timely paid each month for October
42 || 2019 through January 2020.
13 18. RTI cashed the October, November, and December rent checks.
14 || Bergamon is informed and believes that RTI has yet to cash the January 2020 rent
15 || check it tendered to Defendant in late December 2019.
16 19. Despite Bergamon’'s timely payments, on December 31, 2019, at
17|| approximately 9:00 am, Defendants, accompanied by security guards, forcibly entered
18 || the portion of the Premises leased by Bergamon and forced all of Bergamon’s
19 || employees out of the leased Premises.
20 20. Defendants thereafter refused to permit Bergamon or any of its
21 || employees to enter the warehouse to retrieve its inventory and equipment from the
221! leased Premises. On and after December 31, 2019, Defendants exercised control
23 || over Bergamon’s inventory (for which Bergamon paid approximately $2.9 million) and
24 || three forklifts (valued at approximately $100,000 combined).
25 21. None of the Defendants has any title, right or interest in Bergamon’s
26 || drinkware inventory or equipment. Bergamon imported all of its inventory from China,
wit
Corporation Page 4
sate PLAINTIFF BERGAMON, ING.’S COMPLAINT FOR DAMAGES AND RESTITUTION
94108

 

 

 
Cas

mo 0 ON OO FF WOW PHP =

RD PO DR RO DO DO — or oe er em oe le le le et
ono FF WO NY =| CO OO DOD NY DW OO BP WW HM =

26

Law Offices of
ANDERSON & POOLE
A Professional
Corporation
601 California Street
Suite 1300
San Francisco, CA
94108

@ 2:20-cv-01677-CJC-AS Document 1 Filed 02/20/20 Page5of20 Page ID#:5

as evidence of bills of lading for such products.

22. RTI never gave Bergamon any notice, statutorily required or otherwise,
regarding the reasons for evicting Bergamon from the Premises or seizing Bergamon's
products.

23. Bergamon has procured temporary warehouse space. However,
Defendants refused to permit Bergamon to access the Premises so that it may
transport its equipment and inventory to the temporary space.

24. Defendants, including SHUAI and WU, informed Bergamon that the
Premises would remain closed to Bergamon until SHUAI “got his money.” Bergamon
did not and does not owe any of the Defendants any money. Yet, Defendants insisted
that the Premises would not open to them, nor their inventory be released, until SHUAI
received more than $1,000,000.

25. Defendants, including SHUAI and WU, demanded more than $71,000,000
from Bergamon’s owners and officers as a condition to opening the warehouse to
Bergamon on at least two occasions over the phone and also several times in person.

26. Defendants’ actions have harmed and will continue to harm Bergamon
substantially. As a result of Defendants’ actions, Bergamon has been forced to incur
moving and storage costs and excess rent. Bergamon has also been unable to fill
customer orders, resulting in lost profits and lost goodwill. It estimates that it is losing
profits at a rate of $40,000 per week, which does not include the long term impact of
the damage to its goodwill arising from its inability to fulfill its customers’ orders.

27. | Bergamon was also forced to file a forcible entry and detainer action to
recover possession of the Premises in state court and to obtain provisional relief in
connection therewith (the “State Court Action’).

28. Defendants acted with malice, fraud or oppression as described above,

justifying the imposition of punitive damages.

 

Page 5
PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION

 

 

 
 

Cage 2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 6of 20 Page ID #:6
1 29. Bergamon sought provisional relief on an ex parte basis in the State
2 || Court Action in order to mitigate the damages arising from Defendants’ wrongful
3 |! exertion of control over its inventory and equipment. It was not until January 15, 2020,
4|| at the hearing for the provisional relief, that Defendants finally agreed to permit
5 || Bergamon to access the Premises so that it could extract its inventory and other
6 || property and bring them to another location. The parties executed a stipulation at the
7 || courthouse giving Bergamon the provisional relief it sought, albeit without the
8 || necessity of a hearing. However, Defendants, for reasons unknown to Bergamon,
9 || refused to permit the stipulation to be entered by the state court.
10 30. | Bergamon was eventually able to recover its property pursuant to the
11/|} stipulation and over a nearly week long period of transporting its inventory and
12 || equipment from the Premises to an alternative space from which it now operates its
13|| business. Bergamon has since dismissed the State Court Action without prejudice.
14 FIRST CAUSE OF ACTION
Civil RICO (18 U.S.C. § 1964)
15 (against all Defendants)
16 31. | Bergamon incorporates by reference the allegations of paragraphs 1-30
17 || and 38-105 as though fully set forth herein.
18 32. | Bergamon is engaged in international and interstate commerce and a
19|| “person” within the meaning of 18 U.S.C. §§ 1961(3) and 1964(c).
20 33. All Defendants are and, at all times herein mentioned were, “persons”
21 || within the meaning of 18 U.S.C. §§ 1961(3).
22 34. Defendants, and each of them, are, and at all times herein mentioned
23 || were, each an “enterprise” within the meaning of 18 U.S.C. §§ 1961 (4), and were
24 || engaged in unlawful activities which adversely affected interstate or foreign commerce,
25 to wit, the interstate business of Bergamon.
26 35. Within the last three months, Defendants have actively conspired to and
ott
Corporation Page 6
aaa babe PLAINTIFF BERGAMON, ING.’S COMPLAINT FOR DAMAGES AND RESTITUTION
Sneeoe

 

 

 
Cage 2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 7 of 20 Page ID #:7

oT 0 ON OD oO FR WO PY =

PM BO RDO RO RO RO Sw me iwe owek a  k
ao fF WO NY = CO OO DA nN DW oO FP WD DO =

26

Law Offices of
ANDERSON & POOLE
A Professional
Corporation
601 California Street
Suite 1300
San Francisco, CA
94108

have engaged in “racketeering activity” as defined by 18 U.S.C. §§ 1961(1), all as
more specifically set forth herein, including but not limited to extorting or attempting to
extort in excess of $1,000,000 from Bergamon and in denying Bergamon access to
and in converting its property earmarked for delivery to its customers throughout the
United States.

36. In furtherance of their unlawful racketeering activities, on more than two
occasions, Defendants, and each of them, have used or caused to be used the public
telephone network and/or the Internet in an unlawful effort to extract money and other
consideration from Plaintiff to which Defendants are not entitled. In so doing,
Defendants and each of them have committed wire fraud.

37. Defendants’ racketeering activity and/or conspiracy to engage in
racketeering activity caused harmed to Bergamon in the loss of its property, the lost
profits from the sales of its inventory, the damage to its business arising from its
inability to deliver goods in interstate commerce to its customers located throughout
the United States, and in other particulars as will be proven at trial herein.

38. To protect itself, and its interstate business, Bergamon has also been
forced to engage attorneys to pursue an expedited action to recover possession of its
property converted by Defendants as herein described.

WHEREFORE Bergamon prays for relief as set forth below.

SECOND CAUSE OF ACTION
Invasion of Interest in Real Property
(against all Defendants)

39. | Bergamon incorporates by reference the allegations of paragraphs 1-38

of this Complaint as though fully set forth herein.

40. Bergamon has complied with all terms required of it under the parties’

oral lease agreement, including specifically the payment of monthly rent October 2019

through January 2020.

 

 

 

Page 7
PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION

 
 

Case@ 2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 8 of 20 Page ID #8
1 41. On December 31, 2019, Bergamon was in actual, peaceable and lawful
2 || possession of the Premises and was using the Premises for its business. At
3 || approximately 9:00 a.m. on that date, an RTI employee, accompanied by security
4|| guards, forcibly entered the portion of the Premises leased by Bergamon and forced
5 || all of Bergamon’s employees out of the building. Defendants remained in exclusive
6 || possession of the Premises at least through January 15, 2020, even though Bergamon
7 || made repeated attempts and demands to regain access the Premises for which it had
8 || paid rent. Only after Bergamon was forced to seek relief in the State Court Action did
9 || Defendants permit Bergamon to retrieve its drinkware inventory and other tangible
10|| property starting January 15, 2020, and even then only on conditional terms.
11 | 42. Defendants’ invasion was substantial. Defendants excluded Bergamon
12|| and its employees from the Premises and in doing so further interfered with
13 || Bergamon’s right to possess approximately $3 million-worth of drinkware inventory
14 || that Bergamon stored at the Premises. Defendants had no lien right or other property
15|| interest in Bergamon’s drinkware inventory, all of which was imported from China by
16 || Bergamon, as evidenced by bills of lading, etc.
17 43. Defendants’ invasion was intentional, calculated and wrongful.
18 || Defendants refused to permit Bergamon to access the Premises — for which it had
19]} paid rent — until SHUAI received $1 million dollars.
20 44. Defendants failed to give Bergamon any notice, statutory or otherwise,
21 || regarding the reasons for Defendants’ forced entry and eviction. Tellingly, Defendants
2211 never filed an unlawful detainer action to obtain the legal right to evict Bergamon from
23|| the Premises. Rather, Defendants resorted to self-help and forced Bergamon to
241} commence an unlawful eviction action to protect its rights as a tenant and to regain
25 \| access to the Premises and its property.
26 45. Asa direct and proximate result of Defendants’ forcible entry and
wii
Corporation Page 8
nut 1200 PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION
94108

 

 

 
Cas

~~

mo 0 OD NN Oo FF WO DBD

26

Law Offices of
ANDERSON & POOLE
A Professional
Corporation
601 California Street
Suite 1300
San Francisco, CA
94108

& 2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 9 of 20 Page ID#:9

retainer as described above, Bergamon has sustained injuries and damages in an
exact amount to be proven at trial and expected to exceed $1,500,000.00 consisting
of, inter alia, overpaid rent, lost profits, loss of good will, moving and storage costs,
and attorneys’ fees incurred in the pursuit of its property.

46. In committing the acts described above, Defendants acted with malice,
oppression or fraud, justifying an award of punitive damages.

WHEREFORE Bergamon prays for relief as set forth below.

THIRD CAUSE OF ACTION
Conversion
(against all Defendants)

47.  Bergamon incorporates by reference the allegations of paragraphs 1-46
of this Complaint as though fully set forth herein.

48. Bergamon is the owner of and has the right to possess the inventory and
equipment stored in its designated portion of the Premises. The items consist of
reusable drinkware bearing Bergamon’s “MAARS” trademark (or boxes storing the
same) and three forklifts.

49. Defendants have no title, lien or interest in these items.

50. Defendants refused to permit Bergamon to recover these items. Instead,
Defendants exercise dominion and control of the property, to the exclusion of
Bergamon. Defendants thereby wrongfully converted Bergamon’s property for their
own use.

51. | Bergamon has been damaged in the sum of at least $100,000 for out of
pocket costs, including reasonable compensation for the time and money Bergamon
was forced to spend in attempting to recover its property, logistics expenses, and
payroll incurred during the time Defendants wrongfully exerted control over
Bergamon’s inventory and prevented its employees from fulfilling orders from the

Premises. Bergamon has also incurred additional damages, including lost profits from

 

Page 9
PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION

 

 

 
Case

oO 0 Oo NO oO BR WO DYNO =|

RO ROD RD RO RO RD Ee a a kek
nN F&F WwW YO = OD O WO nN OD OO BR WHO DN |

26

Law Offices of
ANDERSON & POOLE
A Professional
Corporation
601 California Street
Suite 1300
San Francisco, CA
94108

P:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 10 of 20 Page ID #:10

its inability to fulfill its customer orders for its drinkware products at a profit, for which
Defendants are also liable. The total amount of its lost profits and harm to its goodwill
will be proven at trial but is expected to exceed $1,500,000.

52. Additionally, Defendants’ malicious, oppressive or fraudulent conduct
justifies the imposition of punitive damages.

WHEREFORE Bergamon prays for relief as set forth below.

FOURTH CAUSE OF ACTION
Trespass to Chattel
(against all Defendants)

53. | Bergamon incorporates by reference the allegations of paragraphs 1-52
of this Complaint as though fully set forth herein.

54. | Bergamon is the owner and had the right to possess the inventory and
equipment stored in its designated portion of the Premises. The items consist of
reusable drinkware bearing Bergamon’s “MAARS” mark (or boxes storing the same)
and three forklifts.

55. Defendants intentionally interfered with Bergamon’s use and possession
of this property by refusing to permit Bergamon to access the Premises and refusing to
even permit Bergamon to retrieve the products when Bergamon’s right to occupy the
Premises became disputed. Defendants had no right or authorization to interfere with
Bergamon’s use and possession of its property in this manner.

56. Defendants’ wrongful conduct has caused Bergamon damages in an
amount to be proven at trial but which is expected to exceed $1,500,000.00, consisting
of compensatory damages as well as special damages (lost profits, loss of good will,
etc.).

57. Additionally, Defendants’ malicious, oppressive or fraudulent conduct

justifies the imposition of punitive damages.

 

Page 10
PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION

 

 

 
Case

oO O© OB NN OO oO FF WO PDP =

PRP RO RO PO RO RO Re owe oe OR eke
ao BB WwW HBS = OO 0O WDA N DO NN BR WHO HMB =

26

Law Offices of
ANDERSON & POOLE
A Professional
Corporation
601 California Street
Suite 1300
San Francisco, CA
94108

P:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 11of20 Page ID#11

FIFTH CAUSE OF ACTION
Promissory Fraud
(against all Defendants)

58. | Bergamon incorporates by reference the allegations of paragraphs 1-57
of this Complaint as though fully set forth herein.

59. In October 2019, SHUAI represented that RTI would lease a designated
10,000 square foot portion of the Premises to Bergamon if Bergamon would timely pay
rent of $10,000 per month.

60. Defendants intended for Bergamon to rely on that representation.

61. Bergamon justifiably relied on that representation by, inter alia, paying
RTI $10,000 per month for four months to lease the Premises and also storing
inventory and equipment there.

62. Defendants had no intent to perform that promise each month at the time
it was made.

63. Bergamon is informed and believes that Defendants intended to induce
Bergamon into storing its products at the warehouse so it could seize such assets and
use them as leverage to extort money from Bergamon.

64. Bergamon has been harmed by Defendants misrepresentations in an
amount to be proven at trial but expected to be at least $80,000.

65. Additionally, Defendants’ malicious, oppressive or fraudulent conduct
justifies the imposition of punitive damages

WHEREFORE Bergamon prays for relief as set forth below.

SIXTH CAUSE OF ACTION

Breach of Written Contract
(against RTI)

66. | Bergamon incorporates by reference the allegations of paragraphs 1-65
as though full set forth herein.

67. | Bergamon and RTI agreed in an email exchange that Bergamon could

 

Page 11
PLAINTIFF BERGAMON, ING.’S COMPLAINT FOR DAMAGES AND RESTITUTION

 

 

 
Case)2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 12o0f20 Page ID #:12

1 || continue to rent a designated portion of RTI’s Premises in exchange for Bergamon’s
2 || monthly payment of $10,000 in rent commencing in October 2019.
3 68. Bergamon timely performed all conditions it was required to perform.
4 69. RTI breached the agreement by prohibiting Bergamon from accessing its
5|| portion of the leased Premises and then seizing Bergamon’s products stored therein,
6 70. | Bergamon has been harmed in an amount to be proven at trial but
7 || expected to exceed $80,000.
8 WHEREFORE Bergamon prays for relief as set forth below.
9 SEVENTH CAUSE OF ACTION
Breach of Oral Contract
10 (against RTI)
11 71. Bergamon incorporates by reference the allegations of paragraphs 1-65
42 || as though fully set forth herein.
13 72. | Bergamon and RTI orally agreed that Bergamon could continue to rent a

14|| designated portion of RTI’s Premises in exchange for Bergamon’s monthly payment of
15 || $10,000 in rent commencing in October 2019.

16 73.  Bergamon timely performed all conditions it was required to perform.

17 74. RTI breached the agreement by prohibiting Bergamon from accessing its
18 || portion of the leased Premises and then seizing Bergamon’s products stored therein.

19 75. | Bergamon has been harmed in an amount to be proven at trial but

20 || expected to exceed $80,000.

21 WHEREFORE Bergamon prays for relief as set forth below.
22 EIGHTH CAUSE OF ACTION
Promissory Estoppel
23 (against all Defendants)
24 76. | Bergamon incorporates by reference the allegations of paragraphs 1-75

25 || as though fully set forth herein.

26 77. Defendants represented that Bergamon could lease a designated portion

Law Offices of
ANDERSON & POOLE
A Professional

Corporation Page 12
601 Cali ia Street
Suite 1300 me PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION
San Francisco, CA
94108 |

 

 

 

 
 

Cas@}2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 13 o0f 20 Page ID #13
1 || of RTI’s Premises in exchange for $10,000 per month rental payments.
2 78. | Bergamon tendered rental payments to RTI in justifiable and detrimental
3 || reliance on this representation.
4 79. | RTl cashed at least three of Bergamon’s monthly rent checks.
5 80. Bergamon has been harmed in that Defendants refuse to permit
6 || Bergamon to occupy the Premises or even to permit Bergamon to retrieve its inventory
7 || and equipment from the Premises after Bergamon had paid rent for such rights. The
8 || total amount of harm will be proven at triable and is expected to exceed $1,500,000.
9 WHEREFORE Bergamon prays for relief as set forth below.
10 NINTH CAUSE OF ACTION
Interference with Contractual Relations
11 (against all Defendants)
12 81. | Bergamon incorporates by reference the allegations of paragraphs 1-80
13 || as though fully set forth herein.
14 82. Bergamon had numerous contracts with its customers (third parties) for
15 || the delivery of drinkware products.
16 83. Defendants had knowledge of these contracts and of Bergamon's
17 || fulfillment requirements and shipping practices.
18 84. Defendant intentionally and wrongfully denied Bergamon access to its
19|| products. Defendants prohibited Bergamon from fulfilling customer orders and thereby
20 || disrupted Bergamon’s contractual relationships with its customers.
21 85. | Bergamon’s contractual relationships with its customers has actually
22 || been disrupted in that Bergamon was unable to ship orders timely and couldn't offer
23 || products for sale without knowing when, if ever, those orders could be fulfilled.
24 86. | Bergamon has been damaged as a result of Defendants’ conduct in an
25 |} amount to be proven at trial but expected to exceed $75,000, plus lost profits and loss
26 || of good will in an amount to be determined at trial.
west
Corporation Page 13
nana PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION
sno

 

 

 
 

Case)?:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 14o0f20 Page ID #14
1 87. Additionally, Defendants’ malicious, oppressive or fraudulent conduct
2 || justifies the imposition of punitive damages.
3 WHEREFORE Bergamon prays for relief as set forth below.
4 TENTH CAUSE OF ACTION
Interference with Prospective Economic Relations
5 (against all Defendants)
6 .
88. | Bergamon incorporates by reference the allegations of paragraphs 1-87
7
as though fully set forth herein.
8
89. Bergamon has been in business for over five years and has regular
9
customers. Bergamon was in economic relationships with these customers that
10
contained the probability of future economic benefit to Bergamon.
11
90. Defendants had knowledge of Bergamon’s relationships with its regular
12]|
customers.
13
91. Defendants’ intentionally wrongful acts described herein were designed
14
to disrupt those relationships.
15
92. Defendants’ intentionally wrongful acts actually disrupted those
16
relationships. For example, those customers could not place orders with Bergamon
17
because Bergamon did not know when (if ever) it would be able to fulfill those orders.
18
93. Bergamon suffered economic harm proximately caused by Defendants’
19
actions.
20
94. Additionally, Defendants’ malicious, oppressive or fraudulent conduct
21
justifies the imposition of punitive damages.
22
WHEREFORE Bergamon prays for relief as set forth below.
23
ELEVENTH CAUSE OF ACTION
24 Unfair Competition (Bus. & Prof. Code §§ 17200 et seq.)
95 (against all Defendants)
95. | Bergamon incorporates by reference the allegations of paragraphs 1-94
26
Law Offices of
ANDERSON & POOLE
A Professional
Corporation Page 14
1 cats PLAINTIFF BERGAMON, ING.’S COMPLAINT FOR DAMAGES AND RESTITUTION
San Francisco, CA
94108

 

 

 
Case

—

oO OO DOD NO Oo Fe WwW DN

26

Law Offices of
ANDERSON & POOLE
A Professional
Corporation
601 California Street
Suite 1300
San Francisco, CA

2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 15 of20 Page ID #:15

and 97-105 as though fully set forth herein.

96. Defendants engaged in unlawful business practices in, inter alia,
intentionally misrepresenting lease terms to deceive and mislead Bergamon into
storing its inventory at the Premises, wrongfully evicting Bergamon, converting
Bergamon’s inventory, denying Bergamon access to the Premises and its inventory,
and conspiring to extort money from Bergamon.

97. Bergamon has been harmed by Defendants’ unlawful business practices
in that was unable to access its inventory to fulfill customer orders.

WHEREFORE Bergamon prays for relief as set forth below.

TWELFTH CAUSE OF ACTION
Conspiracy to Commit Extortion
(against all Defendants)

98. Bergamon incorporates by reference the allegations of paragraphs 1-97
of this Complaint as though fully set forth herein.

99. Defendants wrongfully exerted control over Bergamon’s inventory and
equipment when it forcibly ejected its employees from the Premises on December 31,
2019 and thereafter refused to permit Bergamon to retrieve its property. Defendants
had no lien, security interest or other right to exert control over or possess any of
Bergamon’s property.

100. SHUAI and WU thereafter contacted Bergamon’s owners and officers
Peter Liew, Kevin Jiang and Gordon Hsu in January 2020 and demanded over the
telephone and in person that they pay over $1,000,000 to Defendants or an affiliate of
Defendants in Hong Kong. If Bergamon refused, SHUAI and WU stated they would
not permit Bergamon to retrieve its inventory or equipment from the Premises.

101. Defendants knew that they Bergamon owed them no money and that
they were using Bergamon’s inventory to instill fear in Bergamon to pressure them into

paying the wrongfully demanded sums or risk harm to Bergamon’s business and

 

 

94108

 

Page 15
PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION

 
Case

oo 0 OD NN OO OO Fk WO NY =

BR RO FO DR PO RO | | Re mk a ak kk
oa F&F Ww DY | ODO OO DO nN DO ONO FP WH NO =|

26

Law Offices of
ANDERSON & POOLE
A Professional
Corporation
601 California Street
Suite 1300
San Francisco, CA
$4108

 

2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 16 of 20 Page ID #:16

goodwill.

102. Each of the Defendants have cooperated and intended to aid each other
in their plan to extort money from Bergamon and its owners, by demanding money
from them, making false statements to the police about the parties’ relationships, and
otherwise wrongfully interfering with Bergamon’s access to its property.

103. Each of the Defendants knew that Bergamon needed access to its
inventory in order to fulfill its customers’ orders and that it would be unable to obtain
additional inventory from its supplier in China because of the manufacturer's 2-4 week
shut down during the Chinese New Year holiday in late January and early February
2020. Defendants used this information as leverage to pressure Bergamon into paying
the wrongfully demanded sums out of fear that their business would suffer or fail if they
did not promptly regain access to their inventory.

104. Defendants knew that they had no right to seize, retain or otherwise
possess Bergamon’s property, yet they used such wrongfully gotten property to

conspire to extort money from Bergamon.

105. Bergamon has been harmed and will continue to be harmed as a result
of Defendants’ conspiracy to commit extortion. Bergamon will establish the precise
amount of harm at trial according to proof, which it expects will exceed $1,500,000.

106. Additionally, Defendants’ malicious, oppressive or fraudulent conduct
justifies the imposition of punitive damages.

WHEREFORE Bergamon prays for relief as set forth below.

PRAYER FOR RELIEF
Wherefore, Bergamon prays for a judgment against Defendants, and each of

them, as follows.

 

Page 16
PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION

 

 
Law Offices of
ANDERSON & POOLE
A Professional
Corporation
601 California Street
Suite 1300
San Francisco, CA

94108

Case

_

Nh no ho po NO = = ~— —_ wd > — — — — .
& w ho = oS co co ~ oO o £ ww NO = oO oO a ~ oO oi f w no

bo
or

26

 

 

2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 17 of 20 Page ID #:17

On the First Cause of Action for Civil RICO under 18 U.S.C. § 1964(c) (against all
Defendants):

1. For compensatory damages, including lost profits, loss of good will and
attorney's fees Bergamon incurred in the State Court Action;

2. For treble damages;

3. For punitive damages:

4. For costs of suit, including reasonable attorneys’ fees pursuant to

18 U.S.C. § 1964(c);

On the Second Cause of Action for Invasion of Interests in Real Property (against all
Defendants):

1. For compensatory and special damages (including lost profits and loss of
good will) according to proof and expected to exceed $1,500.000.00;
2. For punitive damages;
On the Third Cause of Action for Conversion (against all Defendants):
1. For compensatory and special damages (including lost profits and loss of
good will) according to proof and expected to exceed $1,500,000.00;
2. For expenses incurred in pursuit of the property;
3. For punitive damages;
On the Fourth Cause of Action for Trespass to Chattel (against all Defendants):
1. For compensatory and special damages (including lost profits and loss of
good will) according to proof and expected to exceed $1,500,00.00;
2. For punitive damages;
On the Fifth Cause of Action for Promissory Fraud (against all Defendants):
1. For compensatory damages;
2. For punitive damages;

On the Sixth Cause of Action for Breach of Written Contract (against RTI):

1. For compensatory damages;

 

Page 17
PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION

 
Cas@q

oOo Oo Oo NN OD oO FR WO DH =

mM Mm hb NM Nw Pw @& B& 2 Bw 4a 2 42 2m a 4
a BB WwW NYO = CO O DOD NN DW ODO FF WHO NY =

26

Law Offices of
ANDERSON & POOLE
A Professional
Corporation
601 California Street
Suite 1300
San Francisco, CA

94108

 

 

2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 18 of 20 Page ID #:18

2. For mitigation costs and other measures taken to “cover” RTI's breach,

3. For consequential damages, including lost profits and loss of good will
according to proof and expected to exceed $1,500,000.00; -
On the Seventh Cause of Action for Breach of Oral Contract (against RTI):

1. For compensatory damages;

2. For mitigation costs and other measures taken to “cover” RTI's breach;
3. For consequential damages, including lost profits and loss of good will
according to proof and expected to exceed $1,500,000.00.
On the Eighth Cause of Action for Promissory Estoppel (against all Defendants):
1. For compensatory and consequential damages, including lost profits and
loss of good will, according to proof and expected to exceed
$1,500,000.00;

On the Ninth Cause of Action for Interference with Contractual Relations (against all
Defendants):

1. For compensatory and special damages, including lost profits and loss of
good will according to proof and expected to exceed $75,000.00;
2. For punitive damages;

On the Tenth Cause of Action for Interference with Prospective Economic Relations
(against all Defendants):

4. For compensatory and special damages, including lost profits and loss of
good will according to proof, and expected to exceed $250,000.00;
2. For punitive damages;
On the Eleventh Cause of Action for Unfair Competition (against all Defendants):

1. For restitution, including disgorgement;

On the Twelfth Cause of Action for Conspiracy to Commit Extortion (against all
Defendants):

1. For compensatory damages;

 

Page 18
PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION

 
 

 

Case2:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 19 of 20 Page ID #19

1 2. For punitive damages;
2 3. For costs incurred to recover possession, including reasonable attorneys’
3 fees;
4 || On All Causes of Action Against All Defendants,
5 4. For prejudgment interest;
6 2. For costs of suit; and
7 3. For any such other relief as the court deems just and proper, including
8 equitable relief.
9

10 || Dated: February LV. 2020 ANDERSON & POOLE, P.C.

" Lee

12 PY EME C. COUCHE

DEBORAH L. GOODMAN

13 Attorneys for Plaintiff BERGAMON, INC.

14

15

16

17

18

19

20

21

22

23

24

25

26

woe
Corporation Page 19
ne su 1200 PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION
94108

 

 

 
Case

oD Oo DBD NN DO oO FPF WO NYP =

NR PO RP PR RP RO | SS Se | wk mr ee ll
ao fF w©O8 NYO | OO OO BD NN DO OO BR WH KH =|

26

Law Offices of
ANDERSON & POOLE
A Professional
Corporation
601 California Street
Suite 1300
San Francisco, CA
94108

fear ner BAA

P:20-cv-01677-CJC-AS Document1 Filed 02/20/20 Page 20 of 20 Page ID #:20

DEMAND FOR JURY TRIAL

Bergamon, Inc. hereby demands a jury trial as provided by Rule 38(a) of the

Federal Rules of Civil Procedure.

Dated: February 20 , 2020 ANDERSON & POOLE, P.C.

ME

‘JAMIE GC. COUCHE
DEBORAH L. GOODMAN
Attorneys for Plaintiff BERGAMON, INC.

By

 

Page 20
PLAINTIFF BERGAMON, INC.’S COMPLAINT FOR DAMAGES AND RESTITUTION

 

 

 
